Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 06/23/2022.
In accordance with Applicant’s amendment, claims 1, 10, 11, and 20 are amended and claims 9 and 19 are cancelled.  Claims 1-8, 10-18, and 20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2022 is in compliance with the provisions of 37 CFR 1.97 and has been entered into the record.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
The 35 U.S.C. §102(a)(1) rejection of claims 1-20 is withdrawn in response to applicant’s amendment.  However, a new ground of rejection is applied to claims 1-8, 10-18, and 20 under §103 in the instant office action in response to the amendment.

Response to Arguments
§101 rejection - Applicant has not presented specific arguments against the §101 rejection applied to claims 1-20 in the previous Office Action, but notes that the claims have been amended in a manner believed to overcome the §101 rejection (Remarks at pg. 9).  The amendments have been fully considered, but are insufficient to overcome the §101 rejection.  An updated §101 rejection is provided below to address the amended claims.

§102(a)(1) rejection – The §102 rejection has been overcome in response to the amendments to independent claims 1/11/20.   The arguments are primarily raised in support of the amendments, which are believed to be fully addressed in the new ground of rejection applied to the claims under §103 in the instant Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 10-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-8 and 10), method (claims 11-18), and computer program product (claim 20) are directed to at least one potentially eligible category of subject matter (machine, process, and article of manufacture, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Mental Processes” and the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps that can be performed in the human mind (e.g., observation, evaluation, judgment, opinion) as well as managing personal behavior or interactions (evaluating performance information corresponding to habits and based on events for human subjects – See Specification at paragraph [0015]) and managing commercial interactions (e.g., providing marketing-related information about human subjects to a marketing professional (Specification at paragraph [0068]).  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
a processor (This is an additional element evaluated under Step 2 below) configured to:
obtain events related to a plurality of subjects from a plurality of networked appliances, wherein the plurality of networked appliances includes sensors that detect events (The “obtain” step covers activity that can be performed in the human mind (e.g., observation, evaluation, judgment, opinion) as well as managing personal behavior or interactions (evaluating performance information corresponding to habits and based on events for human subjects), and may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, see MPEP 2106.05(d) - e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
determine performance segment information corresponding to respective ones of a plurality of habit engagement states based at least in part on the events (The “determine” step, but for the generic processor configured to implement it, could be performed in the human mind (e.g., observation, evaluation, judgment, opinion) or with the aid of pen and paper, and also covers activity for managing personal behavior or interactions (evaluating performance information corresponding to habits and based on events for human subjects)); and
output at least a subset of the performance segment information corresponding to the respective ones of the plurality of habit engagement states, wherein the output comprises a representation of a portion of subjects that have transitioned between two adjacent habit engagement states (The “output” step describes activity that is part of the abstract idea noted above or, at most, ancillary activity directly in support thereof, and even if evaluated as an additional element, the “output” step amounts to insignificant extra-solution output activity, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, see MPEP 2106.05(d) - e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); and
a memory coupled to the processor and configured to provide the processor with instructions (This is an additional element evaluated under Step 2 below).
Independent claims 11 and 20 recite similar limitations as claim 1 and are therefore determined to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited independent claims 1/11/20 include a processor, a memory coupled to the processor and configured to provide the processor with instructions, a computer program product embodied in a non-transitory computer readable storage medium, and plurality of networked appliances, wherein the plurality of networked appliances includes sensors that detect events.  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application.  In particular, the computing elements (processor, memory, medium) amount to using generic computing elements to implement the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment.  See MPEP 2106.05(f) and 2106.05(h).  The plurality of networked appliances, wherein the plurality of networked appliances includes sensors that detect events are recited at a high level of generality and merely serve as a data source from which the event data is obtained, and are not positively recited as actually performing any “sensing” or “detecting,” but are merely used for insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g),   In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Even of the obtain and output  activities are not deemed part of the abstract idea, these steps amount at most to insignificant extra-solution data gathering and output activity, which is insufficient to integrate the claim into a practical application.  MPEP 2106.05(g).
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited independent claims 1/11/20 include a processor, a memory coupled to the processor and configured to provide the processor with instructions, a computer program product embodied in a non-transitory computer readable storage medium, and plurality of networked appliances, wherein the plurality of networked appliances includes sensors that detect events.  These additional elements have been evaluated, but fail to add significantly more to the claims.  In particular, the computing elements (processor, memory, medium) amount to using generic computing elements or instructions (software) to implement the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment, and which does not amount to significantly more than the abstract idea itself.  Therefore, the additional computing elements merely describe generic computing merely operate to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The plurality of networked appliances, wherein the plurality of networked appliances includes sensors that detect events are recited at a high level of generality and merely serve as a data source from which the event data is obtained, and are not positively recited as actually performing any “sensing” or “detecting,” but are merely used for insignificant extra-solution data gathering activity, which is not enough to add significantly more because this falls under well-understood and conventional activity, see MPEP 2106.05(d) - e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  See also, e.g., Feuerstein, US 2021/0145323, noting in paragraph [0029] that “…network may include a conventional “fitness tracker” or other “wearable device” 40 that may gather physiological data, such as GPS-type (latitudinal/longitudinal) positional location of the device, heart-rate, blood oximetry, body temperature, electroencephalogram, etc., and communicate that data to a conventional Wearables Data System 140, as known in the art” as further evidence that the claimed networked appliances includes sensors that detect events are well-understood, routine, and conventional in the art, and thus insufficient to add significantly more to the claims.
Even of the obtain and output  activities are  not deemed part of the abstract idea, these steps amount at most to insignificant extra-solution data gathering and output activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-8 and 10 and 12-18 recite the same abstract ideas as recited in the independent claims (“mental processes” and “certain methods of organizing human activity”), and when evaluated under Step 2A Prong One are found to merely recite further details that narrow the abstract idea accompanied by the same generic computing elements addressed above in the discussion of the independent claims, and therefore fail to integrate the claims into a practical application or add significantly more.  It is further noted that the user interface recited in dependent claims 2/4 also an element of a generic computer, which does not add a practical application or significantly more to the claims.  See MPEP 2106.05(d).  See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103(a) as unpatentable over Futch (US 2017/0132395) in view of Masloski et al. (US 2013/0124218, hereinafter “Masloski”).

Claims 1/11/20:  As per claim 1, Futch teaches a system (paragraphs 21-24 and 38: system and platform) comprising:
a processor (paragraphs 38, 43, and 73-75:  e.g., system is provided comprising a wearable user device comprising a user interface, a memory and a processor, and a server) configured to:
obtain events related to a plurality of subjects (paragraphs 1, 30, 75, 92-93, 106, 111, and 113:  e.g., monitor an individual's daily activity patterns, exercise intensity, sleep efficiency and even nutrition consumption; monitor the activity of several users; monitor daily activity; ability to see dashboard of participants…ability to review…physical activity…exercise…sleep), wherein the plurality of networked appliances includes sensors that detect the events (paragraph 73 and Fig. 2: e.g., system according to the invention comprises one or more user wearable devices 20 and/or mobile devices 30a, 30b, 40. These devices comprise at least a user interface for providing user input, a display, a receiver, a transmitter [i.e., they are networked], a memory configured to store an application according to the invention and a processor configured to execute the application…may be wearable devices known in the art, such as smartwatches, wrist bands, mobile devices and any other device that is configured to collect health and activity information from a user wearing the device. The wearable device 20 can be configured to detect user information relating to many health and fitness parameters, including but not limited to heart rate, steps and elevation of the user, sleeping patterns, electrocardiogram, blood pressure, stress and blood sugar. The wearable device 20 may further include an associated device, such as a mobile device or computer, that is synched with the wearable device [i.e., networked with the wearable device] 20 to receive user data collected from the wearable device 20 and display the data to the user in a user application [Examiner’s Note:  The claim term “appliance” is given its plain/ordinary meaning, e.g., an instrument or device designed for a particular use or function, or any piece of equipment having a specific function.  Accordingly, Futch’s wearable devices are networked appliances having for detecting events, e.g., heart rate, sleep patterns, stress, etc., as discussed above);
determine performance segment information corresponding to respective ones of a plurality of habit engagement states based at least in part on the events (paragraphs 28, 30, 101, 103, and 120:  e.g., Consumer attitude and behavior segmentation is utilized to group users into such that data is simply compiled real-time; For example, the users associated with user devices 20a.sub.1-20a.sub.n and user profiles 20b.sub.1-20b.sub.n, can be grouped into a segment based on having similar age, sleep patterns, physical activity input data, and routines that have been completed successfully by users in a segment to improve an aspect of the user's health, such as improving sleep, an association between the user data and the successful routine can be stored for recommending to another user in the segment; Points are based on the percentages of completion of a daily habit target or a daily challenge goal. Points denote the user's overall achievement using the system and cannot be taken away. The points become part of the user's profile and can be viewed by other users as a way of gauging the user's skill level. An example point system may include 10 points for 100%+, 9 points for 90-99%, 8 points for 80-89%, 7 points for 70-79%, 6 points for 60-69%, 5 points for 50-59%, 4 points for 40-49%, 3 points for 30-39%, 2 points for 20-29%, 1 point for 10-19% and 0 points for 0-9%; Independent from an individual's points, which represent the user's total experience and achievement, is the user's rating—an indexed rating reflecting a user's recent performance over the last 10 days or other predetermined period of time. The rating is based on a rolling 10-day average, so it can change from day to day. The user rating is a simple tag that denotes that the individual is consistently hitting their daily habit targets and contributing to their teams. An example user rating scheme may comprise a “Hot” rating for a daily average greater than 90%, a “Cold” rating for a daily average less than 50%, and a “Normal” rating for a daily average in between); and
output at least a subset of the performance segment information corresponding to the respective ones of the plurality of habit engagement states (paragraphs 113, 115-117, 120-122, and Figs. 4, 11, and 15:  e.g., The user application, through a user interface and display screen of a device, allows the user to navigate between a home screen where the user can access progress towards goals and monitor daily activity, challenges, and a user profile where the user can display their statistics, vitals and related group information; A summary of challenge details is displayed in a list including challenge name, challenge goal, days remaining, and user's current point total for this challenge. A challenge dashboard shows leaderboard information and message information. Seven daily completion graphs may be displayed for each metric in the challenge to convey a visual history of progress. Week-by-week cumulative status is displayed, including a daily performance indicator, total points, daily metric scores and cumulative scores. The leaderboard displays the user's position in relation to the overall group; A summary of challenge details is displayed in a list including challenge name, challenge goal, days remaining, and user's current point total for this challenge. A challenge dashboard shows leaderboard information and message information. Seven daily completion graphs may be displayed for each metric in the challenge to convey a visual history of progress. Week-by-week cumulative status is displayed, including a daily performance indicator, total points, daily metric scores and cumulative scores. The leaderboard displays the user's position in relation to the overall group), and
a memory coupled to the processor and configured to provide the processor with instructions (paragraphs 43 and 73-78: e.g., a memory configured to store an application according to the invention and a processor configured to execute the application; may comprise instructions, which when executed by the processor).

Futch does not explicitly teach wherein the output comprises a representation of a portion of subjects that have transitioned between two adjacent habit states (Examiner’s Note: Futch, however, does suggest this claim limitation by teaching tracking/displaying progress for subjects concerning a plurality of adjacent habit states, e.g., paragraph 102, noting “Skill level should be seen as a badge of honor—a reflection of building healthy habits, achieving goals and performance in challenges. An example point and skill level system may be for example: 0-100 points for the “Beginner” skill level, 101-300 points for the “Rookie” skill level, 301-1,000 Points for the “Pro” skill level, 1,001-2,000 for the “All-Star” skill level and 2,000 or more points for the “Legend” skill level,” and by teaching representation of performance of subjects relative to a group of subject such as via team challenges and individuals’ contribution to team scores, e.g., paragraphs 106, 118-121, and Figs. 14-18).

Masloski more specifically teaches wherein the output comprises a representation of a portion of subjects that have transitioned between two adjacent habit states (paragraph 68:  describing feature for displaying a leaderboard that may include percentage of team members who reached a goal, which is indicative of a portion of subjects that have transitioned between two adjacent habit states, thereby reflecting two eligible habit states, i.e., a first habit for those who have not achieved the goal, and a second adjacent habit state of the portion of those who have transitioned to a second habit state by achieving the goal.  Since Masloski does not describe intervening states, the two habit states are reasonably understood as being adjacent – e.g., Additionally shown on the leaderboard are the points earned by members of the team 223b (as would be determined by the scoring module), in addition to average points per member of the team 223c. In other embodiments, the leaderboard may be configured to shown other information or additional information, such as but not limited to rankings that are based on total weight loss, percentage of weight loss, number or percentage of team members who successfully ceased a habit, number or percentage of team members who reached a nutritional goal, number or percentage or team members who engaged in exercise activity at a specified level]).
It would have been obvious to one of ordinary skill in the art to combine Futch with Masloski because the references are analogous art since they are each directed to computer aided techniques for assisting users with developing healthy habits, which is within applicant’s field of endeavor of optimizing habit engagement, and because modifying Futch by incorporating Masloski’s representation of a portion of subjects that have transitioned between two adjacent habit states, as claimed, is a concept and feature already suggested by Futch’s features providing/displaying team challenge metrics and tracking progress of users among multiple habit states (Futch, at least paragraphs 102, 106, 118-121, and Figs. 14-18), and because providing a user with a representation of a portion of subjects that have transitioned between two adjacent habit states would serve the motivation to keep users engages to achieve their improvement goals (Futch at paragraph 6), and would further serve the motivation to achieve higher performance through team-based challenges/competition (Futch at paragraph 106); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11 and 20 are directed to a method and computer program product and recite substantially similar limitations as those discussed above in the rejection of claim 1.  Futch, in view of Masloski, teaches a method and computer program product for performing the limitations discussed above (Futch at paragraphs 43, 73-78, 92, and 127: e.g., a memory configured to store an application according to the invention and a processor configured to execute the application; The present invention uses a method for habit formation; See also, Masloski at paragraph 7: computer-implemented method for operating a health program, which may include providing a computing system including a processor, a data storage medium, and software).  Accordingly, claims 11 and 20 are rejected using the same references and for substantially the same reasons as set forth above.

Claims 2/12:  Futch further teaches wherein the processor is further configured to: present a user interface (paragraphs 27, 38, 73 and 113:  user interface with visual cues; user interface for providing user input, a display); obtain, via the user interface, identifying information associated with the plurality of habit engagement states (paragraph 115 and Figs. 10A-C: e.g., FIGS. 10A-10C show a series of screen displays relating to the selection of a habit by the user in the application. A home screen is provided for the user, which displays the most recent item at the top of the user's feed. The user is prompted to set up their first goal. One goal, such as feeling more rested, can be recommended to the user based on the results of the user's baseline assessment or a later assessment); obtain, via the user interface, segmenting logic associated with the plurality of habit engagement states (paragraphs 102-103, 116-117 and Figs. 11-12: e.g., FIG. 11 shows a series of screens of the user application that show a review of daily device data. An activity dashboard displays the current measurements for a user. Icons, such as faces, can be presented, to reflect the user's progress within a 24-hour period. An activity details screen may show a detailed view for any given metric, such as the number of steps taken, and may include a number of different views of data based on time period or behavioral analysis, such as highlighting periods where a user is more or less active;  An example user rating scheme may comprise a “Hot” rating for a daily average greater than 90%, a “Cold” rating for a daily average less than 50%, and a “Normal” rating for a daily average in between. The rating can appear as a simple tag associated with representations of the user in various aspects of the interface, such as: user profile, home screen with feed, user posts to message feeds, challenge leaderboards and team breakdowns of individual point contributions); and obtain, via the user interface, transition logic associated with the plurality of habit engagement states (paragraphs 102-103, 116-117 and Figs. 11-12:  The intent is to provide a scale for users to measure their progress. It also provides a logical basis for matching individuals into teams. Skill level should be seen as a badge of honor—a reflection of building healthy habits, achieving goals and performance in challenges. An example point and skill level system may be for example: 0-100 points for the “Beginner” skill level, 101-300 points for the “Rookie” skill level, 301-1,000 Points for the “Pro” skill level, 1,001-2,000 for the “All-Star” skill level and 2,000 or more points for the “Legend” skill level; An activity dashboard displays the current measurements for a user. Icons, such as faces, can be presented, to reflect the user's progress within a 24-hour period. An activity details screen may show a detailed view for any given metric, such as the number of steps taken, and may include a number of different views of data based on time period or behavioral analysis, such as highlighting periods where a user is more or less active).

Claims 3/13:  Futch further teaches wherein the processor is configured to: obtain a new event; determine a subject associated with the new event (paragraphs 106-107:  e.g., Challenges have several attributes to be defined, including the challenge name, participant groups, duration of time, measurement being tracked, the type of challenge, the challenge reward and bonuses. The challenge may be provided with a name, such as something fun with a fixed character limit that distinguishes the event. The challenge may also identify groups whose members will be invited to participate; At the same time Nicole receives an invitation to participate in a four-week team habit routine challenge. She is automatically assigned to a balanced team of four individuals based on their skill levels. There are 50 teams in the challenge. As each team member pursues completion of their personal habit routines, their personal daily points are applied to their team); determine a stored current habit engagement state associated with the subject (paragraph 107 and Figs. 4 and 8:   Fig. 4 shows a plurality of stored habits; Fig. 8 shows progress states toward stored habits; An example of the integrated points logic for habits and challenges is shown in FIG. 8 and described as follows. Nicole is new to the system, so her skill level is "Beginner." She has selected "Feel More Rested" as her goal and has selected "Be More Active" as the initial habit that she would like to create. This habit focuses on increasing her daily steps. Her initial Habit Routine intensity target is to get to 5,000 steps in one day-about a 10 percent increase over her daily average (assessed during the Baseline Challenge). She begins on Wednesday. With each day Nicole receives points based on the percentage of her goal that she has achieved); determine that the new event was received over a predetermined length of time after a previous event associated with the subject was received (paragraph 107 and Fig. 8:  She completes Habit Routine 1.1 (one day with 5,000 steps) on her third day (Friday). The next day she begins Habit Routine 1.2 [i.e., new event a day after previous event] which focuses on frequency (Target: 5 of next seven days at a 5,000 steps per day intensity). At the same time Nicole receives an invitation to participate in a four-week team habit routine challenge [i.e., also a new event, which was received a period of time after Habit Routine 1.1; See also, paragraph 24: Once they are successful at achieving the goals in a day's period of time then they are motivated and nudged to do the same in a week's period of time. This step by step process is a more effective approach to long-term goal achievement versus setting an arbitrary goal that the user has little chance of achieving]); and in response to the determination that the new event was received over the predetermined length of time after a previous event associated with the subject was received, update the stored current habit engagement state associated with the subject to a predetermined habit engagement state (paragraphs 107-108:  e.g., She completes Habit Routine 1.1 (one day with 5,000 steps) on her third day (Friday). The next day she begins Habit Routine 1.2 which focuses on frequency (Target: 5 of next seven days at a 5,000 steps per day intensity). At the same time Nicole receives an invitation to participate in a four-week team habit routine challenge. She is automatically assigned to a balanced team of four individuals based on their skill levels. There are 50 teams in the challenge. As each team member pursues completion of their personal habit routines, their personal daily points are applied to their team; At the end of the week, the team member receives bonus points based on their individual performance as well as their teams. The bonuses from completing Habit Routines and participating in challenges help Nicole to increase her skill level).

Claims 4/14:  Futch further teaches wherein the processor is configured to: obtain a new event; determine a subject associated with the new event (paragraphs 106-107:  e.g., Challenges have several attributes to be defined, including the challenge name, participant groups, duration of time, measurement being tracked, the type of challenge, the challenge reward and bonuses. The challenge may be provided with a name, such as something fun with a fixed character limit that distinguishes the event. The challenge may also identify groups whose members will be invited to participate; At the same time Nicole receives an invitation to participate in a four-week team habit routine challenge. She is automatically assigned to a balanced team of four individuals based on their skill levels. There are 50 teams in the challenge. As each team member pursues completion of their personal habit routines, their personal daily points are applied to their team); determine a stored current habit engagement state associated with the subject (paragraph 107 and Figs. 4 and 8:  e.g., An example of the integrated points logic for habits and challenges is shown in FIG. 8 and described as follows. Nicole is new to the system, so her skill level is “Beginner.” She has selected “Feel More Rested” as her goal and has selected “Be More Active” as the initial habit that she would like to create. This habit focuses on increasing her daily steps. Her initial Habit Routine intensity target is to get to 5,000 steps in one day—about a 10% increase over her daily average (assessed during the Baseline Challenge). She begins on Wednesday. With each day Nicole receives points based on the percentage of her goal that she has achieved); and determine and update performance segment statistics corresponding to the stored current habit engagement state (paragraphs 107-108:  e.g., She completes Habit Routine 1.1 (one day with 5,000 steps) on her third day (Friday). The next day she begins Habit Routine 1.2 which focuses on frequency (Target: 5 of next seven days at a 5,000 steps per day intensity). At the same time Nicole receives an invitation to participate in a four-week team habit routine challenge. She is automatically assigned to a balanced team of four individuals based on their skill levels. There are 50 teams in the challenge. As each team member pursues completion of their personal habit routines, their personal daily points are applied to their team; At the end of the week, the team member receives bonus points based on their individual performance as well as their teams. The bonuses from completing Habit Routines and participating in challenges help Nicole to increase her skill level).

Claims 5/15:  Futch further teaches wherein the processor is configured to: obtain a new event; determine a subject associated with the new event (paragraphs 106-107: Challenges have several attributes to be defined, including racked, the type of challenge, the challenge reward and the challenge name, participant groups, duration of time, measurement being tracked, the type of challenge, the challenge reward and bonuses. The challenge may be provided with a name, such as something fun with a fixed character limit that distinguishes the event. The challenge may also identify groups whose members will be invited to participate; At the same time Nicole receives an invitation to participate in a four-week team habit routine challenge. She is automatically assigned to a balanced team of four individuals based on their skill levels; a challenge can be an event related to a subject); determine a stored current habit engagement state associated with the subject (paragraph 107 and Figs. 4 and 8:  Fig. 4 shows a plurality of stored habits; Fig. 8 shows progress states toward stored habits; An example of the integrated points logic for habits and challenges is shown in FIG. 8 and described as follows. Nicole is new to the system, so her skill level is "Beginner." She has selected "Feel More Rested" as her goal and has selected "Be More Active" as the initial habit that she would like to create. This habit focuses on increasing her daily steps. Her initial Habit Routine intensity target is to get to 5,000 steps in one day-about a 10 percent increase over her daily average (assessed during the Baseline Challenge). She begins on Wednesday. With each day Nicole receives points based on the percentage of her goal that she has achieved); determine that the subject has transitioned to an adjacent habit engagement state (paragraph 107 and Fig. 8:  She completes Habit Routine 1.1 (one focuses on frequency (Target: 5 of next day with 5,000 steps) on her third day (Friday). The next day she begins Habit Routine 1.2 which seven days at a 5,000 steps per day intensity). At the same time Nicole receives an invitation to participate in a four-week team habit routine challenge; completing Habit Routine .1.1 and beginning Habit Routine 1.2 is transitioning to the adjacent state); in response to the determination that the subject has transitioned to the adjacent habit engagement state, update the stored current habit engagement state to the adjacent habit engagement state; and update a set of historical events associated with the subject with the new event (paragraphs 107-108, 118, 120, and Figs. 8 and 13: She completes Habit Routine 1.1 (one day with 5,000 steps) on her third day (Friday). The next day she begins Habit Routine 1.2 which focuses on frequency (Target: 5 of next seven days at 5,000 steps per day intensity). At the same time Nicole receives an invitation to participate in a four-week team habit routine challenge; At the end of the week, the team member receives bonus points based on their individual performance as well as their teams. The bonuses from completing Habit Routines and participating in challenges help Nicole to increase her skill level'; completing Habit Routine 1.1 and beginning Habit Routine 1.2 is transitioning to the adjacent state, which is updated and stored in the progress shown in Fig. 8); and update a set of historical events associated with the subject with the new event; The administrator challenge creator in the user application is shown in FIG. 13. A "History" screen shows a record of past challenges participated in; Seven daily completion graphs may be displayed for each metric in the challenge to convey a visual history of progress. Week-by-week cumulative status is displayed, including a daily performance indicator, total points, daily metric scores and cumulative scores).

Claims 6/16:  Futch further teaches wherein the determination that the subject has transitioned to the adjacent habit engagement state is based at least in part on the new event, the set of historical events associated with the subject, and transition logic associated with the plurality of habit engagement states (paragraphs 107-108, 117-118, 120, and Figs. 4, 8, and 12-13:  Fig. 4 shows a plurality of stored habits; Fig. 8 shows progress states toward stored habits; She completes Habit Routine 1.1 (one day with 5,000 steps) on her third day (Friday). The next day she begins Habit Routine 1.2 which focuses on frequency (Target: 5 of next seven days at a 5,000 steps per day intensity). At the same time Nicole receives an invitation to participate in a four-week team habit routine challenge; At the end of the week, the team member receives bonus points based on their individual performance as well as their teams. The bonuses from completing Habit Routines and participating in challenges help Nicole to increase her skill level; FIG. 12 shows developing and unlocking habits and completing a habit routine in the user application. For users pursuing a goal or habit, they may be prompted to answer a daily questionnaire...When the user has activated a habit routine target, the system will automatically allow the user to the next level habit routine. However, this item will be noted in the user's feed and the reward displayed. The user has been automatically advanced to the next habit routine in the sequence. In this case, the user has advanced from Level 1.1 to Level 1.2 (frequency). If a second habit has been unlocked, the user can select which of the remaining habits to start; The administrator challenge creator in the user application is shown in FIG. 13. A "History" screen shows a record of past challenges participated in; Seven daily completion graphs may be displayed for each metric in the challenge to convey a visual history of progress. Week-by-week cumulative status is displayed, including a daily performance indicator, total points, daily metric scores and cumulative scores; completing Habit Routine 1.1 [added to historical data] and beginning Habit Routine 1.2 is transitioning to the adjacent state, which is updated and stored in the progress shown in Fig. 8).

Claims 7/17:  Futch further teaches wherein to determine the performance segment information corresponding to the respective ones of the plurality of habit engagement states (paragraphs 101-102:  e.g., Skill level should be seen as a badge of honor—a reflection of building healthy habits, achieving goals and performance in challenges. An example point and skill level system may be for example: 0-100 points for the “Beginner” skill level, 101-300 points for the “Rookie” skill level, 301-1,000 Points for the “Pro” skill level, 1,001-2,000 for the “All-Star” skill level and 2,000 or more points for the “Legend” skill level) comprises to: determine a denominator value corresponding to subjects associated with a plurality of performance segments associated with a first habit engagement state (paragraphs 30, 107, and 120: e.g., Population data analytics provides program administrators with detailed user data analytics on real-time population user activation, engagement and goal achievement success. The unique approach to incentivizing and measuring not only goal achievement but also habit formation will allow administrators to have a real-time view on how engaged or not the population is with a particular wellness program initiative; She completes Habit Routine 1.1 (one day with 5,000 steps) on her third day (Friday). The next day she begins Habit Routine 1.2 which focuses on frequency (Target: 5 of next seven days at a 5,000 steps per day intensity). At the same time Nicole receives an invitation to participate in a four-week team habit routine challenge. She is automatically assigned to a balanced team of four individuals based on their skill levels. There are 50 teams in the challenge. As each team member pursues completion of their personal habit routines, their personal daily points are applied to their team; A summary of challenge details is displayed in a list including challenge name, challenge goal, days remaining, and user's current point total for this challenge. A challenge dashboard shows leaderboard information and message information. Seven daily completion graphs may be displayed for each metric in the challenge to convey a visual history of progress. Week-by-week cumulative status is displayed, including a daily performance indicator, total points, daily metric scores and cumulative scores. The leaderboard displays the user's position in relation to the overall group; the denominator value is the population of subjects where the data is being collected); determine a respective number of subjects that is associated with each of the plurality of performance segments associated with the first habit engagement state (paragraphs 107, 108, and 120: e.g., She completes Habit Routine 1.1 (one day with 5,000 steps) on her third day (Friday). The next day she begins Habit Routine 1.2 which focuses on frequency (Target: 5 of next seven days at a 5,000 steps per day intensity). At the same time Nicole receives an invitation to participate in a four-week team habit routine challenge. She is automatically assigned to a balanced team of four individuals based on their skill levels. There are 50 teams in the challenge. As each team member pursues completion of their personal habit routines, their personal daily points are applied to their team; A summary of challenge details is displayed in a list including challenge name, challenge goal, days remaining, and user's current point total for this challenge. A challenge dashboard shows leaderboard information and message information. Seven daily completion graphs may be displayed for each metric in the challenge to convey a visual history of progress. Week-by-week cumulative status is displayed, including a daily performance indicator, total points, daily metric scores and cumulative scores. The leaderboard displays the user's position in relation to the overall group; At the end of the week, the learn member receives bonus points based on their individual performance as well as their teams. The bonuses from completing Habit Routines and participating in challenges help Nicole to increase her skill level. On her ninth day, she levels up to "Rookie." On her tenth day, Nicole's user rating of "Hot" appears an indicator of how well she is producing points based on her habit completion and challenge performance; the denominator value is the population of subjects where the data is being collected, with each subject being grouped into a segment related to the habit such as "Rookie"); and update a portion of the performance segment information related to the first habit engagement state based at least in part on the denominator value and the respective numbers of subjects associated with respective ones of the plurality of performance segments associated with the first habit engagement state (paragraphs 107, 108, 120, and 126: She completes Habit Routine 1.1 (one day with 5,000 steps) on her third day (Friday). The next day she begins Habit Routine 1.2 which focuses on frequency (Target: 5 of next seven days at a 5,000 steps per day intensity). At the same time Nicole receives an invitation to participate in a four-week team habit routine challenge. She is automatically assigned to a balanced team of four individuals based on their skill levels. There are 50 teams in the challenge. As each team member pursues completion of their personal habit routines, their personal daily points are applied to their team; A summary of challenge details is displayed in a list including challenge name, challenge goal, days remaining, and user's current point total for this challenge. A challenge dashboard shows leaderboard information and message information. Seven daily completion graphs may be displayed for each metric in the challenge to convey a visual history of progress. Week-by-week cumulative status is displayed, including a daily performance indicator, total points, daily metric scores and cumulative scores. The leaderboard displays the user's position in relation to the overall group; At the end of the week, the team member receives bonus points based on their individual performance as well as their teams. The bonuses from completing Habit Routines and participating in challenges help Nicole to increase her skill level. On her ninth day, she levels up to "Rookie.'' On her tenth day, Nicole's user rating of "Hot" appears an indicator of how well she is producing points based on her habit completion and challenge performance; Further, the present invention allows for the patient to be monitored by their medical provider but also to participate socially with other patients and get progress and updates daily on how they are doing'; the denominator value is the population of subjects where the data is being collected, with each subject being grouped into a segment related to the habit such as "Rookie").

Claims 8/18:  Futch further teaches wherein to output the at least subset of the performance segment information corresponding to the respective ones of the plurality of habit engagement states comprises to output respective visualizations corresponding to the plurality of habit engagement states, wherein a first visualization corresponding to a first habit engagement state includes representation of performance segments corresponding to the first habit engagement state (paragraphs 107-108, 116, 120, and Figs. 4, 8, and 11:  e.g., Fig. 4 shows a plurality of habits; Fig. 8 shows a visualization as the subject progresses through the plurality of states; Fig. 11 & 15 show an example of the output to be displayed related to the performance toward a habit goal; An example of the integrated points logic for habits and challenges is shown in FIG. 8 and described as follows. Nicole is new to the system, so her skill level is "Beginner." She has selected "Feel More Rested" as her goal and has selected "Be More Active" as the initial habit that she would like to create. This habit focuses on increasing her daily steps. Her initial Habit Routine intensity target is to get to 5,000 steps in one day-about a 10 percent increase over her daily average (assessed during the Baseline Challenge). She begins on Wednesday. With each day Nicole receives points based on the percentage of her goal that she has achieved. She completes Habit Routine 1.1 (one day with 5,000 steps) on her third day (Friday). The next day she begins Habit Routine 1.2 which focuses on frequency (Target: 5 of next seven days at a 5,000 steps per day intensity); At the end of the week, the team member receives bonus points based on their individual performance as well as their teams. The bonuses from completing Habit Routines and participating in challenges help Nicole to increase her skill level. On her ninth day, she levels up to "Rookie.”; FIG. 11 shows a series of screens of the user application that show a review of daily device data. An activity dashboard displays the current measurements for a user. Icons, such as faces, can be presented, to reflect the user's progress within a 24-hour period; A summary of challenge details is displayed in a list including challenge name, challenge goal, days remaining, and user's current point total for this challenge. A challenge dashboard shows leaderboard information and message information. Seven daily completion graphs may be displayed for each metric in the challenge to convey a visual history of progress. Week-by-week cumulative status is displayed, including a daily performance indicator, total points, daily metric scores and cumulative scores).

Claim 10:  Futch further teaches wherein to output the at least subset of the performance segment information corresponding to the respective ones of the plurality of habit engagement states comprises to: present a first output corresponding to the plurality of habit engagement states corresponding to a first time; and present a second output corresponding to the plurality of habit engagement states corresponding to a second time (paragraphs 107-108 and Fig. 8:  Fig. 8 shows a visualization as the subject progresses through the plurality of states; in particular, an output over a first time period at Habit Routine 1.1, a second period of time at Habit Routine 1.2 and then 1.3, with this continuing through the various habit states;  An example of the integrated points logic for habits and challenges is shown in FIG. 8 and described as follows. Nicole is new to the system, so her skill level is "Beginner." She has selected "Feel More Rested" as her goal and has selected "Be More Active" as the initial habit that she would like to create. This habit focuses on increasing her daily steps. Her initial Habit Routine intensity target is to get to 5,000 steps in one day-about a 10 percent increase over her daily average (assessed during the Baseline Challenge). She begins on Wednesday. With each day Nicole receives points based on the percentage of her goal that she has achieved. She completes Habit Routine 1.1 (one day with 5,000 steps) on her third day (Friday). The next day she begins Habit Routine 1.2 which focuses on frequency (Target: 5 of next seven days at a 5,000 steps per day intensity); At the end of the week, the team member receives bonus points based on their individual performance as well as their teams. The bonuses from completing Habit Routines and participating in challenges help Nicole to increase her skill level. On her ninth day, she levels up to "Rookie").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Technologies for Monitoring Lifestyle Habits Related to Brain Health: A Systematic Review. Moreno-Blanco, Diego; Solana-Sánchez, Javier; Sánchez-González, Patricia; Oropesa, Ignacio; Cáceres, César; et al. Sensors 19.19: 4183. MDPI AG. (2019):  discloses techniques for monitoring habits and data-drive coaching to support goals.
Tiny habits: behavior scientist BJ Fogg explains a painless strategy to personal growth. Success: 54. Success Publishing Inc. (Nov 2013): discloses an overview of habit-based strategies for changing human behavior with the aid of computing technology.
Bowers et al. (2017/0169191): discloses features for monitoring treatment compliance using patient activity patterns.
Simpson et al. (US 2016/0328991): discloses features for educating users including responding to patterns, including techniques for optimizing sports and fitness routines or eating habits (paragraph 10) and a user interface for viewing trend graphs, events, and performance segments pertaining to a user’s monitored performance (at least paragraph 251 and Figs. 4-6, 17-18, 20-21, 24-26, and 28-32).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
09/13/2022